UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-7721



WILLIAM F. ALLEN, JR.,

                                            Plaintiff - Appellant,

          versus


EARL FRAZIER, Property Owner; ANN COBERLY,
Renter,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Northern Dis-
trict of West Virginia, at Clarksburg. William M. Kidd, Senior
District Judge. (CA-98-161)


Submitted:   February 11, 1999         Decided:     February 25, 1999


Before ERVIN, NIEMEYER, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


William F. Allen, Jr., Appellant Pro Se. Earl Frazier, Ann Coberly,
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     William F. Allen, Jr., appeals the district court’s order

dismissing his 42 U.S.C. § 1983 (1994) complaint as frivolous under

28 U.S.C.A. § 1915(e)(2)(B) (West Supp. 1998).        We have reviewed

the record and the district court’s opinion and find that this

appeal is frivolous.   Accordingly, we dismiss the appeal on the

reasoning of the district court.       See Allen v. Frazier, No. CA-98-

161 (N.D.W. Va. Nov. 17, 1998).        We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                             DISMISSED




                                   2